Citation Nr: 0335235	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to tobacco use.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.  

The issue of service connection for a cardiovascular 
disorder, claimed as secondary to tobacco use, was previously 
denied by the RO in an October 1997 decision.  

The veteran appealed this decision, and the Board of 
Veterans' Appeals (Board) denied the service connection claim 
in an October 1999 decision.  

In March 2001, the RO reopened the veteran's claim in light 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
readjudicated on the merits.  

This matter now comes to the Board on appeal from a December 
2001 RO decision that denied service connection for a heart 
disorder and clogged arteries.  



REMAND

At the outset, the Board notes that the RO initiated the 
reopening of this case in March 2001, in light of the 
enactment of VCAA.  

The VCAA provides that in a case where a veteran's claim of 
service connection was denied by the Board in October 1999 on 
the grounds that the claim was not well grounded, the 
readjudication will be conducted as though the prior denial 
had not been made.  

Thus, the date the original claim was filed, October 27, 
1993, is the effective date of the present claim, as opposed 
to March 30, 2001, the date the veteran's case was reopened 
by the RO.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Further, the Board notes that, although the current 
legislation prohibits service connection for a disability 
first manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2002), this statute applies only to claims filed 
after June 9, 1998.  

As noted hereinabove with respect to the present appeal, the 
veteran's claim is considered to have been filed in October 
1993.  Thus, in readjudicating this issue, the RO must 
consider the law as it existed prior to June 9, 1998.  

In this case, the veteran contends that service connection is 
warranted because he began smoking in service and 
subsequently became addicted to smoking.  In August 1997, in 
response to a VA questionnaire regarding tobacco use, the 
veteran stated that he first began smoking in September 1940 
and had smoked approximately a pack of cigarettes a day 
thereafter.  

A preliminary review of the record shows that the veteran's 
service medical records are negative for any diagnosis of or 
treatment for a cardiovascular disability.  His July 1945 
service separation examination was negative for any 
cardiovascular disability, and a chest X-ray study taken at 
that time was negative for any significant abnormality.  

According to VA outpatient treatment records, the veteran has 
sought care for a variety of complaints since the mid-1980's.  
A February 1990 clinical notation lists complaints of lower 
back pain and notes a narrowing at the L5-S1 junction.  The 
veteran was also noted to be a smoker.  

The veteran underwent cardiac catheterization and 
angioplastic surgery at a private medical center in August 
1993.  An echocardiography revealed mitral regurgitation of 
the heart, and a diagnosis of unstable angina was noted.  
Further medical testing indicated evidence of a prior 
myocardial infarction.  Tobacco use was cited as a "coronary 
risk factor."  

The claims file does not contain any medical opinion 
regarding the relationship, if any, between the claimed 
cardiovascular disorder and his reported in-service smoking, 
nor is there any medical opinion as to the likelihood that 
nicotine dependence began during service.  

In that regard, the Board notes that the veteran has never 
had a VA cardiology examination for purposes of determining 
the etiology of his current cardiac problems and the 
likelihood that they are attributable to nicotine dependence 
due to tobacco use in service.  Such should be accomplished 
on remand.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for a heart disorder and clogged 
arteries, claimed as secondary to tobacco use, and as the 
record does not contain sufficient medical evidence to decide 
the service connection issue, the RO should arrange for the 
veteran to undergo a VA cardiology examination.  See the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A § 5103A 
(West Supp. 2002), codified at 38 C.F.R. § 3.159 (2003) and 
its implementing regulations published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that, in a March 2001 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by May 30, 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA cardiology examination to 
ascertain the nature and likely etiology 
of his heart disorder and clogged 
arteries.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should, in particular, elicit 
from the veteran a detailed history of 
his tobacco use.  Based on his/her 
review, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
heart disorder and clogged arteries were 
either caused or aggravated by tobacco 
use while in service.  Additionally, if 
possible, the examiner should furnish an 
opinion as to the likelihood that any 
nicotine dependence began during service.  
Complete rationale for all opinions 
expressed should be provided.  

3.  After completion of the foregoing, 
the RO should readjudicate the claim of 
service connection for a heart disorder 
and clogged arteries, claimed as 
secondary to tobacco use, with 
consideration of the appropriate laws and 
regulations applicable to tobacco claims 
filed prior to June 9, 1998.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond thereto.  

Then, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




